In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-1165V
                                      Filed: March 9, 2018
                                         UNPUBLISHED


    KATHRYN S. LEFFLER,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU);
                                                             Attorneys’ Fees and Costs
    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                       Respondent.


Daniel Henry Pfeifer, Pfeifer, Morgan & Stesiak, South Bend, IN, for petitioner.
Lara Ann Englund, U.S. Department of Justice, Washington, DC, for respondent.

                      DECISION ON ATTORNEYS’ FEES AND COSTS 1

Dorsey, Chief Special Master:

      On October 9, 2015, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleged that she sustained a shoulder injury related to vaccine
administration (“SIRVA”) from an influenza (“flu”) vaccination she received on October
11, 2012. (Petition at 2). On August 14, 2017, the undersigned issued a decision
awarding compensation to petitioner based on the respondent’s proffer. (ECF No. 67).

       On February 20, 2018, petitioner filed a motion for attorneys’ fees and costs.
(ECF No. 74). Petitioner requests attorneys’ fees in the amount of $10,881.80,
attorneys’ costs in the amount of $425.41, and attorney’s costs in the amount of

1 Because this unpublished decision contains a reasoned explanation for the action in this case, the

undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
$1,015.55 for costs incurred from the law firm of Burnes & Libman. (Id. at 1.) In
compliance with General Order #9, petitioner filed a signed statement indicating that
petitioner incurred no out-of-pocket expenses. (Id. at 1). Thus, the total amount
requested is $12,322.76.

        On February 26, 2018, respondent filed a response to petitioner’s motion. (ECF
No. 76). Respondent argues that “[n]either the Vaccine Act nor Vaccine Rule 13
contemplates any role for respondent in the resolution of a request by a petitioner for an
award of attorneys’ fees and costs.” (Id. at 1). Respondent adds, however, that he “is
satisfied the statutory requirements for an award of attorneys’ fees and costs are met in
this case.” (Id. at 2). Respondent “respectfully recommends that the Chief Special
Master exercise her discretion and determine a reasonable award for attorneys’ fees
and costs.” (Id. at 3).

      Petitioner has filed no reply.

      The undersigned has reviewed the billing records submitted with petitioner’s
request. In the undersigned’s experience, the request appears reasonable, and the
undersigned finds no cause to reduce the requested hours or rates, with the following
exception regarding attorney costs requested.

        Under the Vaccine Program, reasonable attorneys’ fees and costs are limited to
those “incurred in any proceeding on [a] petition.” § 15(e)(1); see also Krause v. Sec’y
of Health & Human Servs., No. 01-93V, 2012 WL 4477431, at *6 (Fed. Cl. Spec. Mstr.
June 20, 2012). “[R]esearch conducted to explore petitioner's civil remedies . . . are not
tasks related to the proceedings on this vaccine claim,” and thus, should not be
compensated. Krause, 2012 WL 4477431, at *6. Petitioner’s counsel has submitted a
cost request in the amount of $505.82, regarding a civil filing in Kane County Circuit
Court and Sheriff Service and Mailings associated with the filing of that suit. (ECF No.
74-3). These amounts are considered non-compensable as they were a part of a a
prior civil action and shall be deducted accordingly. A request for costs in the amount of
$25.00 for travel regarding Rebecca Rabin, (Id.) will also be deducted as it is unknown
who Rebecca Rabin is and her association with this matter. Thus, the total amount
reduced from the costs requested is $530.82. Because these cost entries pertain to
work from the law firm of Burnes & Libman, the deduction will be made from the total
amount requested for Burnes & Libman.

      The Vaccine Act permits an award of reasonable attorneys’ fees and costs.
§ 15(e). Based on the reasonableness of petitioner’s request, the undersigned
GRANTS petitioner’s motion for attorneys’ fees and reduced costs.




                                            2
        Accordingly, the undersigned awards the total of $11,791.94 3 as follows:

             •   A lump sum of $11,307.21, representing reimbursement for
                 attorneys’ fees and costs, in the form of a check payable jointly to
                 petitioner and petitioner’s counsel, Daniel H. Pfeifer; and

             •   A lump sum of $484.73, representing reimbursement for attorneys’
                 costs, in the form of a check payable to petitioner and petitioner’s
                 counsel for work performed at Burnes & Libman.

        The clerk of the court shall enter judgment in accordance herewith. 4

IT IS SO ORDERED.

                                                           s/Nora Beth Dorsey
                                                           Nora Beth Dorsey
                                                           Chief Special Master




3 This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all

charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, § 15(e)(3) prevents an attorney from charging or collecting fees (including costs) that would
be in addition to the amount awarded herein. See generally Beck v. Sec’y of Health & Human Servs.,
924 F.2d 1029 (Fed. Cir.1991).

4 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
                                                      3